ORDER,'
This Court's Disciplinary Board has filed with us its decision and recommendation for sanction pursuant to Article III Rule 6(b). The Board found that the Respondent violated Rules 1.2(a) and 8.4(c) of the Rules of Professional Conduct when he settled a personal injury action without the consent of his clients and represented to the Court and defense counsel that he had authority to settle the case. It was the recommendation of the Board that Respondent be suspended from the practice of law for a period of sixty (60) days.
On April 22, 1998, Respondent appeared before the Court with counsel pursuant to an Order to show cause why the sanction recommended by the Disciplinary Board should not be imposed. Cause was not shown, and we deem that the recommendation of the Disciplinary Board is appropriate in the instant matter.
Accordingly, it is hereby ordered, adjudged, and decreed that the Respondent, J. Joseph Nugent, Jr., be and he is hereby suspended from the practice of law for a period of sixty (60) days commencing on May 3,1993 and concluding on July 1,1993.
WEISBERGER, J., did not participate.